Case: 1:21-cr-00016 Document #: 26 Filed: 02/05/21 Page 1 of 1 PagelD #:78

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA Case No. 21 CR 16
V. Hon. Rebecca R. Pallmeyer
Chief Judge
LOUIS CAPRIOTTI
ORDER

Upon the joint motion of the parties, under Title 18, United States Code,
Section 3161(h)(7), for an extension of time in which to return an indictment in the
above-captioned case,

IT IS HEREBY ORDERED that the time within which to return an indictment
or file an information against the defendant be extended to and including April 12,
2021. Specifically, this Court finds that the ends of justice served by the extension
outweigh the best interests of the public and the defendant in a speedy trial because
the failure to grant such an extension would deny counsels for the defendant and the
government the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence.

ENTERED:

  
  

 

  

n. Rebecca
Chief Judge

DATED: tu oy L6H]
